          Case 1:20-cv-03835-PAE Document 14 Filed 08/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    MDA MANUFACTURING, INC.,

                                         Plaintiff,                        20 Civ. 3835 (PAE)
                         -v-
                                                                                  ORDER
    MEXICHEM FLUOR COMERCIAL S.A. DE C.V.,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

        On August 24, 2020, defendant filed a motion to dismiss the complaint under Rule 12 of

the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

        Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

September 14, 2020. No further opportunities to amend will ordinarily be granted. If plaintiff

does amend, by October 5, 2020, defendant shall: (1) file an answer; (2) file a new motion to

dismiss; or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the

previously filed motion to dismiss. 1

        It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by September 14, 2020. Defendant’s reply, if any, shall be

served by September 28, 2020. At the time any reply is served, the moving party shall supply

the Court with a courtesy copy of all motion papers by attaching them as PDF files to a single

email addressed to EngelmayerNYSDChambers@nysd.uscourts.gov.



1
 If defendant files a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendant’s reply, if any, will be due seven days
after that.
         Case 1:20-cv-03835-PAE Document 14 Filed 08/25/20 Page 2 of 2




       The Court will determine later, after receipt of plaintiff’s anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.


       SO ORDERED.

                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: August 25, 2020
       New York, New York




                                                 2
